                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

BAC LOCAL UNION 15 WELFARE                          Case No. 2:16-CV-2242-JTM-JPO
FUND, et al.,
                   Plaintiffs
                                                 WILLIAM RESTORATION COMPANY,
v.                                                INC.’S BRIEF IN SUPPORT OF ITS
                                                        MOTION TO DISMISS
WILLIAMS RESTORATION COMPANY,
INC. and FOX HOLDINGS, INC.,


                   Defendants.

         Nearly 18 months after being named a defendant in this lawsuit, Fox Holdings, Inc.

(“FHI”) has now asserted a permissive cross-claim against Williams Restoration Company, Inc.

(“Williams Restoration”) that purports to assert a host of claims under Nebraska law and

includes a jury demand in what has been thoroughly litigated as an ERISA fringe benefit

contribution suit. Compare ECF No. 30 with ECF No. 115.

         FHI’s claims fail because the Asset Purchase Agreement—the key document that

“supports” FHI’s claims—also includes an integration clause that, by its terms, preclude

assertion of many of the claims FHI now seeks to allege. The claims also fail because, as this

Court has already explicitly ruled, “Section 3.10 of the Asset Purchase Agreement between

[FHI] and [Williams Restoration] acknowledged the CBA between [Williams Restoration] and

BAC Local Union 15.” ECF No. 44 p. 4.

1.       Background

         FHI has alleged a number of state-law claims against Williams Restoration. ECF No.

115. It is undisputed that in November 2014, Williams Restoration and FHI executed an Asset

Purchase Agreement, the terms of which govern the relationship between the two parties.




4828-3169-4200.2
Pursuant to Fed. R. Civ. P. 12(b)(6), Williams Restoration has moved to dismiss the cross-claim

for failure to state a claim for which relief may be granted.

          Plaintiffs filed the above-captioned lawsuit against Williams Restoration on April 13,

2016. See ECF No. 1. On January 23, 2017, Plaintiffs filed a Motion for Leave to file an

Amended Complaint, which named FHI as a defendant. See ECF No. 23-24. On February 7,

2017, the Court granted Plaintiffs’ Motion for Leave to file the Amended Complaint. See ECF

No. 29.

          On February 8, 2017, Plaintiffs filed the Amended Complaint, which was served on FHI

on February 15, 2017. See ECF No. 30-31. FHI filed a Motion to Dismiss on March 22, 2017, in

support of which it offered the Affidavit of Jordan Fox that authenticated the Asset Purchase

Agreement between FHI and Williams Restoration. See ECF Nos. 35 and 35-2. In July 2017, the

Court denied the Motion to Dismiss and found that Plaintiffs stated a plausible claim for relief as

against FHI. See ECF No. 44. FHI filed an Answer on July 31, 2017, and then filed an Amended

Answer on August 21, 2017. See ECF Nos. 48, 59. FHI filed a Second Amended Answer on

October 11, 2018, which asserted a permissive cross-claim against Williams Restoration that is

subject to the pending Motion. See ECF No. 115.

          In November 2014, FHI and Williams Restoration executed an Asset Purchase

Agreement. See ECF No. 115 at p. 8, ¶ 4. Sunbelt Business Advisors was retained to assist with

the sale of assets from Williams Restoration to FHI. See id. at ¶ 5. In advance of execution of the

Asset Purchase Agreement, in a series of meetings, Williams Restoration told FHI that Williams

Restoration had union employees. Id. at ¶ 9.

          FHI admits that it “considered” this information and wanted to continue negotiating the

asset sale. Id. at ¶ 10.




4828-3169-4200.2                                  2
         In October 2014, prior to execution of the Asset Purchase Agreement, Williams

Restoration informed FHI that Williams Restoration had past contracts with the union. Id. at p. 8-

9, ¶ 11. Williams Restoration revised the Asset Purchas Agreement’s language, at § 3.10, to

reflect the status of Williams Restoration’s collective bargaining obligations. See id. at ¶ 13.

During the course of negotiations of the purchase of Williams Restoration by FHI, in October

2014, FHI became aware of Williams Restoration’s employment of both union and non-union

employees. See id. at 8-9. Throughout its negotiations with FHI, Williams Restoration

consistently represented that it had union employees on payroll and that Williams Restoration

had signed agreements with the union, but that Williams Restoration did not have an executed

copy of such signed agreement with the union in its files. See id. Union matters were further

addressed in § 3.10 of the Asset Purchase Agreement, which was signed on November 6, 2014.

ECF No. 35-2.

2.       Questions Presented

         A.        Whether FHI has alleged plausible claims for relief against Williams Restoration.

         B.        Whether the Court may take judicial notice of the Asset Purchase Agreement, a

document embraced by the cross-claim and judicially noticed on FHI’s motion to dismiss, when

considering Williams Restoration’s Motion.1

3.       Legal Standard

         A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). But a complaint must also contain a

         1
         FHI has previously stated that the Asset Purchase Agreement is “central” to this lawsuit and “its
accuracy cannot be reasonably questioned.” ECF No. 35-4 at p. 8; see also ECF No. 44 (Court’s
Memorandum and Order on FHI’s Motion to Dismiss, which took judicial notice of the Asset Purchase
Agreement).




4828-3169-4200.2                                    3
“‘showing,’ rather than a blanket assertion, of entitlement to relief.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556 n. 3. (2007) (quoting Fed.R.Civ.P. 8(a)(2)). While the Court “must

accept all the well-pleaded allegations of the complaint as true and must construe them in the

light most favorable to the plaintiff,” the Court also looks for “plausibility in th[e] complaint.”

Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (internal citations omitted).

         Notwithstanding the usual rule that a court should consider no evidence beyond the

pleadings on a Rule 12(b)(6) motion to dismiss, “the district court may consider documents

referred to in the complaint if the documents are central to the plaintiff's claim and the parties do

not dispute the documents' authenticity.” Alvarado, supra, 493 F.3d at 1215 (quoting Jacobsen v.

Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002)); see also Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308 (2007). The Court may also take judicial notice of public records, and

matters pending on its own docket. Fed. R. Evid. 201(a), (b).

4.       Argument

         A.        The Asset Purchase Agreement’s Integration Clause and the Parol Evidence
                   Rule Bar FHI’s cross-claim.

         The Asset Purchase Agreement specifically states that it “shall be construed in

accordance with and governed by the laws of the State of Nebraska, without giving effect to the

principles of conflicts of laws thereof.” ECF No. 35-2 at § 9.7. Under Nebraska law, “when the

parties have executed a completely integrated written document purporting to express the terms

of their agreement, the parol evidence rule renders ineffective any evidence of a prior or

contemporaneous oral agreement which adds to, alters, varies, or contradicts the terms of the

written document.” Rowe v. Allely, 507 N.W.2d 293, 296 (Neb. 1993) (internal citations

omitted). Williams Restoration and FHI expressly agreed that the Asset Purchase Agreement

“sets forth the entire agreement of the parties hereto concerning the subject matter of this [Asset




4828-3169-4200.2                                 4
Purchase] Agreement.” ECF No. 35-2 at § 9.8. Where negotiations between the parties result in

an agreement which is reduced to writing, the written agreement is the only competent evidence

of the contract in the absence of fraud, mistake, or ambiguity. Rowe, 507 N.W.2d at 296.

         FHI’s allegations of statements allegedly made by Williams Restoration during

negotiations of the Asset Purchase Agreement are prohibited and the claims of negligent

misrepresentation, fraudulent misrepresentation, and fraudulent concealment fail as a matter of

law. Any evidence of statements purportedly made by Williams Restoration during the

negotiations of the Asset Purchase Agreement that vary the terms of the written contract are

inadmissible and cannot be the basis for a plausible claim for relief.

                   (1)   Fraud and Negligent Misrepresentation

         To recover on a fraud or negligent misrepresentation claim, FHI must show that it

reasonably relied on the allegedly false representation. Cullinane v. Beverly Enters.-Neb., Inc.,

912 N.W.2d 774, 793 (Neb. 2018); see also Lucky 7, L.L.C. v. THT Realty, L.L.C., 775 N.W.2d

671, 674 (Neb. 2009) (in both negligent and fraudulent misrepresentation cases, “whether

plaintiff exercised ordinary prudence is relevant to whether plaintiff justifiably relied on the

misrepresentation when the means of discovering the truth was in the plaintiff’s hands”). FHI

cannot make such a showing because its “reliance is wholly unreasonable, given the facts open to

the plaintiff’s observation and his or her own skill or experience.” Id. (emphasis added). In this

case, for example, FHI was presented financial statements, was on notice of the CBA prior to

closing, knew that Williams Restoration had union members on the payroll, and yet now is

attempting to ignore all of those facts and to impermissibly shift liability from FHI to Williams

Restoration.

         Based on these undisputed facts, FHI cannot claim that it reasonably relied on any

allegedly false statement. FHI was aware that it was purchasing a company with union



4828-3169-4200.2                                 5
employees that was a party to a union contract ECF No. 35-2; ECF No. 44 at p. 4. The Asset

Purchase Agreement includes a section titled “Organized Labor Matters” that contains Williams

Restoration’s actual representations and the union membership of its employees. See ECF No.

35-2 at § 3.10. Williams Restoration and FHI reduced their agreement to a fully integrated

writing that specifically addressed organized labor matters. ECF No. 35-2 at § 3.10. FHI bases its

cross-claims on alleged statements made by Williams Restoration prior to the execution of the

Asset Purchase Agreement, but the statements relied upon directly contradict the representations

that Williams Restoration made. Id. FHI’s cross-claims for fraudulent misrepresentation and

negligent misrepresentation fail as a matter of law because FHI executed a fully integrated

agreement, which set forth the rights, obligations, and representations of the parties.

         To the extent FHI seeks to assert claims for fraudulent misrepresentation, the parol

evidence rule is inapplicable as FHI is not claiming that the Asset Purchase Agreement is

unenforceable or is not arguing that the Asset Purchase Agreement is void. See Soomekh

Oriental Rugs v. Target Corp., 38 F. App’x 351, 352 (8th Cir. 2002) (parol evidence rule barred

any evidence of Dayton’s alleged oral promise because such evidence contradicted the parties’

written contract and the fraud exception to the parol evidence rule was inapplicable, since

Soomekh did not claim that the contract was unenforceable or argue that the contract was void);

see also Villines v. Gen. Motors Corp., 324 F.3d 948, 952 (8th Cir. 2003) ( “[w]hen a contract is

complete, unambiguous, and free from uncertainty, parol evidence of prior or contemporaneous

agreements or understandings tending to vary the terms of the contract evidenced by the writing

is inadmissible.”).

         Nebraska courts analyze three factors to determine if a writing is completely integrated:

first, whether the writing is complete on its face; second, whether the proffered evidence varies




4828-3169-4200.2                                 6
or contradicts the writing; and third, whether the parties intended the writing to cover a certain

subject of their negotiations. Rowe, 507 N.W.2d at 296. First, the Asset Purchase Agreement is

complete on its face. ECF No. 35-2. Second, the cross-claims vary or contradict the express

representations Williams Restoration made in the Asset Purchase Agreement regarding

organized labor matters. Id. at § 3.10. Third, it is clear that the Asset Purchase Agreement

intended to cover that Williams Restoration employed union members and had a collective

bargaining agreement with the union. See id.

         Claims for fraudulent misrepresentation and fraudulent concealment fail when a buyer

had access to a seller’s books and records and where the material facts at issue were within the

buyer’s reasonably diligent attention, observation, and judgment. RSG, Inc. v. Sidump'r Trailer

Co., No. 8:06CV507, 2011 WL 98310, at *17 (D. Neb. Jan. 10, 2011). Here, FHI specifically

acknowledged that it had access to William Restoration’s books and records, including various

financial statements. ECF No. 35-2 at § 3.1. Based on the undisputed facts, FHI’s cross claim

fails as a matter of law because the material facts were known to FHI and FHI had access to

Williams Restoration’s books and records prior to execution of the Asset Purchase Agreement.

                   (2)   Fraudulent Concealment

         To prove fraudulent concealment, a plaintiff must prove that the defendant concealed a

material fact. See Zawaideh v. Nebraska Dep’t of Health & Human Servs. Regulation &

Licensure, 792 N.W.2d 484, 495 (Neb. 2011), disapproved of on other grounds by State v.

Boche, 885 N.W.2d 523 (Neb. 2016). As set forth above, only FHI has concealed information in

this case. The cross-claim asserted wholly fail to disclose to the Court that Williams Restoration

made a full disclosure to FHI regarding the union contract well before FHI closed on the

purchase of Williams Restoration. In fact, FHI’s selective recitation of the facts and information

known to FHI prior to closing of the Asset Purchase Agreement is the epitome of artful pleading



4828-3169-4200.2                                7
to avoid dismissal under Rule 12(b)(6). The Court has already recognized that FHI had notice of

the collective bargaining agreement. ECF No. 44 at p. 4 (“Section 3.10 of the Asset Purchase

Agreement between [FHI] and [Williams Restoration] acknowledged the CBA between

[Williams Restoration] and BAC Local Union 15.”). FHI’s fraudulent concealment cross-claim

fails as a matter of law.

         B.        FHI’s Claims for Contribution and Indemnification Fails as a Matter of Law.

         The Asset Purchase Agreement not only represents Williams Restoration’s status as a

union company with union employees, but it contains an indemnification provision that holds

FHI responsible for “any action arising after Closing.” See ECF No. 35-2 at § 8.2. “Closing,”

under the Asset Purchase Agreement, occurred on or about November 6, 2014 and because

Williams Restoration provided information relating to the CBA, it satisfied its obligations of

disclosure, and thus, FHI can never prove a “breach” of the Asset Purchase Agreement or

recover “indemnity” or “contribution” for claims it contractually agreed to assume. See Oddo v.

Speedway Scaffold Co., 443 N.W.2d 596, 602 (Neb. 1989) (“An indemnity agreement is a

contract to be construed according to the principles generally applied in construction or

interpretation of other contracts”).

         FHI’s allegations in support of its contribution and indemnification claims not only run

afoul of the plain language of the indemnification provision in the Asset Purchase Agreement,

but FHI also fails as a matter of fact and law to establish any basis for making the allegations in

the first place.

         FHI’s chief complaint is that it did not receive a “signed” CBA. See e.g. ECF No. 115 at

¶ 14. Well settled law on this issue, available before and after Closing to FHI and its lawyers,

holds that no signature is required of an employer in order for the employer to be bound by the

obligations of a collective bargaining agreement. See, e.g., Wisc. Elec. Employees Health and



4828-3169-4200.2                                 8
Welfare Plan v. KMS Elec., L.L.C., No. 14.-cv-521, 2015 WL 4487072 *4 (E.D. Wis. July 23,

2015) (“[A] signature to a collective bargaining agreement is not a prerequisite to finding an

employer bound to that agreement”); Bricklayers Local 21 of Illinois Apprenticeship and

Training Program v. Banner Restoration, Inc., 385 F.3d 761, (7th Cir. 2004) (“Moreover,

section 320(c)(5)(B) [of the LMRA] does not require a signed agreement;” it merely requires a

‘written’ one” …. [T]he statute is satisfied by a written agreement to which an employer is

bound, not a written agreement to which an employer is bound which also carries that

employer’s signature”) (citations omitted). This is important because the Asset Purchase

Agreement, like all contracts under Nebraska law, recognize that “the laws which subsist at the

time and place of making the contract, and where it is to be performed, enter into and form part

of it, as if they were expressly referred to or incorporated in its terms.” See Stoller v. State, 105

N.W.2d 852, 858 (Neb. 1960).

         As FHI has repeatedly represented to this Court, the terms of the Asset Purchase

Agreement are key to its claims. The Asset Purchase Agreement does exclude certain liabilities

from the sale. However, the excluded liabilities, as relates to employee benefits and fringe

benefits, is limited to matters arising before the Effective Date (November 6, 2014) of the Asset

Purchase Agreement ECF No. 35-2 at §1.4(h). By its very terms, the Asset Purchase Agreement

shifts liability for employee benefits and fringe benefits to FHI for matters arising after the

Effective Date.

         To the extent that Plaintiffs are seeking unpaid fringe benefits from FHI for matters

arising after the Effective Date of the Asset Purchase Agreement, those assets are not “excluded

liabilities” and thus any liability remains with FHI, not Williams Restoration. Moreover, after

closing, FHI picked up with the Plaintiff Funds where Williams Restoration left off, and began




4828-3169-4200.2                                 9
making contributions to the Plaintiff Funds. This Court has already determined that the Plaintiff

Funds have asserted a plausible claim for relief as against FHI. ECF No. 44. In doing so, the

Court has reasoned that the Plaintiff Funds’ Amended Complaint, which states that “[FHI]

continued to employ bricklayers covered under the collective bargaining agreements and

evidenced an intent to be bound by such agreements,” asserted a plausible claim for successor

liability. ECF No. 30 at ¶14; ECF No. 44 at p. 5.

         Not only is this legally significant, but such a framework between buyer and seller is

logically sensible as well. Once the asset sale was effective, FHI controlled the employees, the

jobs taken, and the staffing of those jobs. FHI had the decision-making power. Williams

Restoration had ceased all control of operations, and therefore cannot now be held liable under a

contribution or indemnification theory for liabilities that FHI specifically assumed.

         On top of FHI’s failure to understand the law, it apparently failed to understand the facts

it had at its disposal as well. One way courts hold employers to be bound to an agreement they

did not sign is when an employer “manifests an intent to be bound to a collective bargaining

agreement [ ] by regularly contributing to fringe benefit funds.” See Wisc. Elec. Employees

Health and Welfare Plan, 2015 WL 4487072 at *5. In this case, during the due diligence phase

and prior to closing, Williams Restoration provided FHI with various financial statements. ECF

No. 35-2 at § 3.10. Such financial statements delivered to FHI prior to closing “fairly present[ed]

the financial condition in all material respects of the Business at the dates indicated and the

results of operations and cash flows of the Seller for the period indicated in all material

respects.” ECF NO. 35-2 at § 3.1. Additionally, Williams Restoration only retained liabilities for

employee benefits accrued or earned prior to Closing. Id. at § 5.2.




4828-3169-4200.2                                 10
         FHI’s claim for indemnification is not supported by the terms of the Asset Purchase

Agreement. As set forth above, FHI was on notice of Williams Restoration’s union contracts and

and § 3.10 of the Asset Purchase Agreement clearly provides notice of such arrangement—

despite FHI’s attempts to characterize § 3.10 as confusing or ambiguous. In fact, this Court has

already stated that “Section 3.10 of the Asset Purchase Agreement between [FHI] and Williams

[Restoration] acknowledged the CBA between Williams [Restoration] and the BAC Local Union

15.” FHI’s current allegations, that Williams Restoration breached the contract and thus owes

FHI indemnification for the alleged breach, is not plausible as a matter of law based on this

Court’s previous statements concerning the notice that was clearly provided in § 3.10. As a

matter of law, no breach of the Asset Purchase Agreement occurred, and thus FHI’s contract and

indemnification claim fails as a matter of law.

         Moreover, FHI’s contribution claim fails as a matter of law because FHI expressly

assumed liability for employee benefits and fringe benefits to FHI for matters arising after the

Effective Date. ECF No. 35-2 at §1.4(h). FHI seeks to enforce the Asset Purchase Agreement by

its terms. In this Motion, Williams Restoration seeks to do the same. The Asset Purchase

Agreement precludes the claim for contribution.

5.       Conclusion

         Based on the foregoing, Williams Restoration Company, Inc. respectfully requests that

the Court dismiss with prejudice the cross-claims asserted by Fox Holdings, Inc. against

Williams Restoration Company, Inc.




4828-3169-4200.2                                  11
Dated November 1, 2018.

                                            WILLIAMS RESTORATION COMPANY,
                                            INC., Defendant,



                                            By:/s/ Phillip J.R. Zeeck
                                               GREGORY M. BENTZ D. KAN. # 70358
                                               PHILLIP J. R. ZEECK D. KAN. # 78493
                                               900 W. 48th Place, Suite 900
                                               Kansas City, Missouri 64112
                                               (816) 753-1000
                                               (816) 753-1536 (Fax)
                                               gbentz@polsinelli.com
                                               pzeeck@polsinelli.com

                                                And

                                                Patrice D. Ott, Neb. #24435
                                                (admitted pro hac vice)
                                                Michael C. Cox, Neb. #17588
                                                (admitted pro hac vice)
                                                KOLEY JESSEN P.C., L.L.O.
                                                One Pacific Place, Suite 800
                                                1125 South 103rd Street
                                                Omaha, NE 68124-1079
                                                (402) 390-9500
                                                (402) 390-9005 (facsimile)
                                                Patrice.ott@koleyjessen.com
                                                Michael.Cox@koleyjessen.com
                                            Attorneys for Defendant Williams Restoration
                                            Company.



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, I electronically filed the foregoing with the
Clerk of the United States District Court for the District of Kansas using the CM/ECF system,
which caused notice of such filing to be served upon all counsel of record.

                                                /s/ Phillip J.R. Zeeck




4828-3169-4200.2                              12
